Per Curiam.

The respondent, a Marshal of the City of New York, has been charged with filing false affidavits of nonmilitary service in connection with 48 landlord-tenant proceedings. These proceedings were instituted to facilitate urban renewal in the Arverne area of Queens.
Two of these affidavits involve buildings which had been demolished in the year preceding the alleged service. All the affidavits allege speaking to certain men in charge of these renewal areas to confirm the military status of the tenants involved, when in fact no such conversations occurred.
Any proceedings against these tenants were therefore in violation of law (see Military Law, § 309; U. S. Code, tit. 50, Appendix, § 530).
Service of process is an important facet of respondent’s work. Truthfulness of statements found in documents drawn for and signed by the respondent is the sine qua non of faithful performance .of his duties.
The lack of fidelity illustrated by the record before this court warrants removal of respondent from office (CCA, § 1610).
First Department
Stevens, P. J., Nunez, Lane, Steuer and Capozzoli, JJ., concur.
Second Department
Babin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.
Respondent removed from his office as a City Marshal of the City of New York, effective as of the date of entry of the order entered herein.